Exhibit 10.1

 

May 27, 2005

 

Mr. Mark Ivie

19405 Saint James Road

Brookfield, WI 53045

 

Dear Mark:

 

On behalf of MedQuist Inc. (the “Company”), this Agreement describes the terms
of your new employment as the Company’s Chief Technology Officer, which must
commence on a date mutually agreed to in writing by you and the Company (the
“Employment Commencement Date”).  For purposes of this Agreement, you are
referred to as the “Employee.”  Other capitalized terms used in this Agreement
have the meanings defined in Section 7, below.

 


1.  TERM.  THE COMPANY SHALL EMPLOY EMPLOYEE HEREUNDER FOR A THREE (3) YEAR TERM
COMMENCING ON THE EMPLOYMENT COMMENCEMENT DATE HEREOF (THE “TERM”), WHICH TERM
WILL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL ONE (1) YEAR PERIODS BEGINNING ON
THE THIRD ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT DATE AND UPON EACH
SUBSEQUENT ANNIVERSARY THEREOF UNLESS EITHER PARTY PROVIDES THE OTHER PARTY WITH
AT LEAST NINETY (90) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION NOT TO RENEW
THIS AGREEMENT UNLESS TERMINATED EARLIER PURSUANT TO SECTIONS 3 OR 5 OF THIS
AGREEMENT.


 


2.  CONSIDERATION.

 

A.  COMPENSATION.  AS CONSIDERATION FOR ALL SERVICES RENDERED BY EMPLOYEE TO THE
COMPANY AND FOR THE COVENANTS CONTAINED HEREIN, EMPLOYEE WILL BE ENTITLED TO:

 

(1)  BASE SALARY AT AN ANNUAL RATE OF $225,000;

 

(2)  SIGNING BONUS OF $50,000 TO BE PAID WITHIN THIRTY (30) DAYS OF EMPLOYMENT
COMMENCEMENT DATE.

 

(3)  PARTICIPATE IN MEDQUIST’S MANAGEMENT BONUS PLAN FOR 2005.  YOUR TARGET
BONUS IN THIS PLAN WILL BE 40% OF YOUR BASE SALARY FOR 2005 AND FOLLOWING YEARS;
PROVIDED, HOWEVER THAT YOUR BONUS FOR 2005 SHALL BE PRORATED BASED UPON YOUR
EMPLOYMENT COMMENCEMENT DATE.  THE TARGET BONUS IS THE PAYMENT AMOUNT THAT THE
EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE IF THE COMPANY AND EMPLOYEE BOTH ATTAIN
THE PRE-ESTABLISHED BONUS PLAN TARGET OBJECTIVES.  THE ACTUAL BONUS AWARD MAY BE
HIGHER OR LOWER THAN THE TARGET BONUS AMOUNT BASED UPON ACHIEVEMENT OF THE
OBJECTIVES BY EMPLOYEE AND THE COMPANY.  MANAGEMENT BONUS PLAN TARGET OBJECTIVES
SHALL BE DEVELOPED ON OR BEFORE FEBRUARY 28TH OF EACH YEAR OF THE MANAGEMENT
BONUS PLAN;

 

(4)  PARTICIPATE IN THE SAME EMPLOYEE BENEFIT PLANS AVAILABLE GENERALLY TO OTHER
FULL-TIME EMPLOYEES OF THE COMPANY, SUBJECT TO THE TERMS OF THOSE PLANS

 

--------------------------------------------------------------------------------


 

(AS THE SAME MAY BE MODIFIED, AMENDED OR TERMINATED FROM TIME TO TIME);
(BENEFITS INFORMATION PACKAGE ENCLOSED);

 

(5)  RECEIVE RELOCATION SUPPORT IN ACCORDANCE WITH THE COMPANY RELOCATION POLICY
(POLICY ENCLOSED).  THIS RELOCATION POLICY WILL BE IN EFFECT FOR THE FIRST 12
MONTHS OF YOUR EMPLOYMENT;

 

(6)  IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, THE
SEVERANCE PAY AND BENEFITS DESCRIBED BELOW IN SECTION 5.

 

B.  LONG TERM INCENTIVES.  IN ADDITION, FROM TIME TO TIME, THE BOARD MAY REVIEW
THE PERFORMANCE OF THE COMPANY AND EMPLOYEE AND, IN ITS SOLE DISCRETION, MAY
GRANT STOCK OPTIONS, SHARES OF RESTRICTED STOCK OR OTHER EQUITY-BASED INCENTIVES
TO EMPLOYEE TO REWARD EXTRAORDINARY PERFORMANCE AND/OR TO ENCOURAGE EMPLOYEE’S
FUTURE EFFORTS ON BEHALF OF THE COMPANY.  THE GRANT OF ANY SUCH EQUITY
INCENTIVES WILL BE SUBJECT TO THE TERMS OF THE COMPANY’S EQUITY-BASED PLANS AND
WILL BE EVIDENCED BY A SEPARATE AWARD AGREEMENT BY AND BETWEEN THE COMPANY AND
EMPLOYEE.

 

(1)  UPON JOINING MEDQUIST, YOU WILL BECOME ENTITLED TO A SPECIAL STOCK OPTION
GRANT OF 60,000 SHARES OF NON-QUALIFIED STOCK OPTIONS (“SPECIAL OPTION GRANT”)
TO PURCHASE COMPANY COMMON STOCK, NO PAR VALUE (“COMMON STOCK”), PURSUANT TO THE
COMPANY’S STOCK OPTION PLAN ADOPTED MAY 29, 2002 (THE “OPTION PLAN”).  THE GRANT
DATE OF THE SPECIAL OPTION GRANT WILL OCCUR ON THE LATER OF (I) THE DATE THE
COMPANY BECOMES CURRENT IN ITS REPORTING OBLIGATIONS UNDER THE SECURITIES
EXCHANGE ACT OF 1934; OR (II) THE FIRST DATE THEREAFTER WHEN THE FORM S8
REGISTRATION STATEMENT FOR THE OPTION PLAN COMPLIES WITH THE REQUIREMENT OF THE
SECURITIES EXCHANGE COMMISSION PROVIDED THAT YOU ARE STILL AN EMPLOYEE ON THE
GRANT DATE.  THE OPTION PRICE FOR THE SPECIAL OPTION GRANT SHALL BE EQUAL AT
LEAST TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK AS OF THE GRANT
DATE.  THE SPECIAL OPTION GRANT WILL BE SUBJECT TO ALL OF THE TERMS AND
CONDITIONS OF THE OPTION PLAN AND THE STOCK OPTION AGREEMENT THAT WILL BE ISSUED
IF AND WHEN THE GRANT BECOMES EFFECTIVE.  YOUR RIGHT TO EXERCISE THE OPTION WILL
VEST IN EQUAL 20% INSTALLMENTS ON EACH OF THE FIRST FIVE (5) ANNIVERSARIES OF
THE GRANT DATE.  IN THE EVENT OF A “CHANGE OF CONTROL” (AS DEFINED BELOW) OF THE
COMPANY WHILE YOU ARE AN EMPLOYEE, YOUR SPECIAL OPTION GRANT MAY, FROM AND AFTER
THE DATE WHICH IS SIX MONTHS AFTER THE CHANGE OF CONTROL (BUT NOT BEYOND THE
EXPIRATION DATE OF THE OPTION), BE EXERCISED FOR UP TO 100% OF THE TOTAL NUMBER
OF SHARES THEN SUBJECT TO THE SPECIAL OPTION GRANT MINUS THE NUMBER OF SHARES
PREVIOUSLY PURCHASED UPON EXERCISE OF SUCH OPTION (AS ADJUSTED FOR ANY CHANGE IN
THE OUTSTANDING SHARES OF THE COMMON STOCK OF THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THE OPTION PLAN) AND YOUR VESTING DATE WILL ACCELERATE ACCORDINGLY.  A
“CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE HAPPENING OF ANY
OF THE FOLLOWING EVENTS:

 

(I)                                     A CHANGE WITHIN A TWELVE-MONTH PERIOD IN
THE HOLDERS OF MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OF THE COMPANY; OR

 

(II)                                  ANY OTHER EVENT DEEMED TO CONSTITUTE A
“CHANGE OF CONTROL” BY THE COMPANY’S BOARD OF DIRECTORS.

 

2

--------------------------------------------------------------------------------


 

(2)  CONTINGENT UPON EMPLOYEE’S CONTINUED ATTAINMENT OF PERFORMANCE OBJECTIVES,
THE COMPANY AGREES TO DELIVER A LONG TERM INCENTIVE VALUE OF $60,000 ANNUALLY
THROUGH ONE OF THE FOLLOWING, AS DETERMINED IN THE COMPANY’S SOLE DISCRETION:
(I) A STOCK OPTION GRANT PURSUANT TO THE OPTION PLAN, (II) A RESTRICTED STOCK
GRANT OR (III) A CASH-BASED LONG TERM INCENTIVE PROGRAM TO BE DEVELOPED.  THE
LONG TERM INCENTIVE VALUE OF COMPANY STOCK WILL BE CALCULATED BASED ON AN
INDUSTRY ACCEPTED STOCK VALUATION METHODOLOGY. 

 

3.  EMPLOYMENT-AT-WILL.  NOTHING CONTAINED IN THIS AGREEMENT IS INTENDED TO
CREATE AN EMPLOYMENT RELATIONSHIP WHEREBY EMPLOYEE WILL BE EMPLOYED OTHER THAN
AS AN “AT-WILL” EMPLOYEE.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE
TERMINATED BY EMPLOYEE OR THE COMPANY AT ANY TIME; PROVIDED, HOWEVER, THAT WHILE
EMPLOYED BY THE COMPANY, THE TERMS AND CONDITIONS OF EMPLOYEE’S EMPLOYMENT BY
THE COMPANY WILL BE AS HEREIN SET FORTH; AND PROVIDED FURTHER, THAT SECTION 4 OF
THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

4.  COVENANTS.

 

A.                                                              
NON-SOLICITATION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE EIGHTEEN (18) MONTH
PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY REASON (AND WITHOUT
REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE OR THE COMPANY),
EMPLOYEE WILL NOT DO ANY OF THE FOLLOWING WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY:

 

(1)  SOLICIT, ENTICE OR INDUCE, EITHER DIRECTLY OR INDIRECTLY, ANY PERSON, FIRM
OR CORPORATION WHO OR WHICH IS A CLIENT OR CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO BECOME A CLIENT OR CUSTOMER OF ANY OTHER PERSON, FIRM OR
CORPORATION;

 

(2)  INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY, ANY
CUSTOMER OF THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE OR MODIFY ANY WRITTEN
OR ORAL AGREEMENT OR COURSE OF DEALING WITH THE COMPANY OR ITS SUBSIDIARIES
(EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE COMPANY); OR

 

(3)  INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY, ANY
PERSON TO TERMINATE OR MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY,
DISTRIBUTORSHIP, LICENSING OR OTHER SIMILAR RELATIONSHIP OR ARRANGEMENT WITH THE
COMPANY OR ITS SUBSIDIARIES (EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE
COMPANY).

 

B.                                                              NON-DISCLOSURE. 
EMPLOYEE SHALL NOT USE FOR EMPLOYEE’S PERSONAL BENEFIT, OR DISCLOSE, COMMUNICATE
OR DIVULGE TO, OR USE FOR THE DIRECT OR INDIRECT BENEFIT OF ANY PERSON, FIRM,
ASSOCIATION OR COMPANY OTHER THAN COMPANY, ANY “CONFIDENTIAL INFORMATION,” WHICH
TERM SHALL MEAN ANY INFORMATION REGARDING THE BUSINESS METHODS, BUSINESS
POLICIES, POLICIES, PROCEDURES, TECHNIQUES, RESEARCH OR DEVELOPMENT PROJECTS OR
RESULTS, HISTORICAL OR PROJECTED FINANCIAL INFORMATION, BUDGETS, TRADE SECRETS,
OR OTHER KNOWLEDGE OR PROCESSES OF, OR DEVELOPED BY, COMPANY OR ANY OTHER
CONFIDENTIAL INFORMATION RELATING TO OR DEALING WITH THE BUSINESS OPERATIONS OF
COMPANY, MADE KNOWN TO EMPLOYEE OR LEARNED OR ACQUIRED BY EMPLOYEE WHILE IN THE
EMPLOY OF COMPANY, BUT

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION SHALL NOT INCLUDE INFORMATION OTHERWISE LAWFULLY KNOWN
GENERALLY BY OR READILY ACCESSIBLE TO THE GENERAL PUBLIC.  THE FOREGOING
PROVISIONS OF THIS SUBSECTION SHALL APPLY DURING AND AFTER THE PERIOD WHEN THE
EMPLOYEE IS AN EMPLOYEE OF THE COMPANY AND SHALL BE IN ADDITION TO (AND NOT A
LIMITATION OF) ANY LEGALLY APPLICABLE PROTECTIONS OF COMPANY INTEREST IN
CONFIDENTIAL INFORMATION, TRADE SECRETS, AND THE LIKE.  AT THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH COMPANY, EMPLOYEE SHALL RETURN TO THE COMPANY ALL
COPIES OF CONFIDENTIAL INFORMATION IN ANY MEDIUM, INCLUDING COMPUTER TAPES AND
OTHER FORMS OF DATA STORAGE.

 

C.                                                              
NON-COMPETITION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE EIGHTEEN (18) MONTH
PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY REASON (AND WITHOUT
REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE OR THE COMPANY),
EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY ENGAGE IN (AS A PRINCIPAL,
SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, AGENT, EMPLOYEE, CONSULTANT OR
OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS WHICH IS INVOLVED IN
BUSINESS ACTIVITIES WHICH ARE THE SAME AS OR IN DIRECT COMPETITION WITH BUSINESS
ACTIVITIES CARRIED ON BY THE COMPANY, OR BEING DEFINITIVELY PLANNED BY THE
COMPANY AT THE TIME OF TERMINATION OF EMPLOYEE’S EMPLOYMENT.  NOTHING CONTAINED
IN THIS SUBSECTION SHALL PREVENT EMPLOYEE FROM HOLDING FOR INVESTMENT UP TO
THREE PERCENT (3%) OF ANY CLASS OF EQUITY SECURITIES OF A COMPANY WHOSE
SECURITIES ARE PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN A
NATIONAL MARKET SYSTEM.

 

D.                                                              INTELLECTUAL
PROPERTY & COMPANY CREATIONS.

 

(1)  OWNERSHIP.  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL IDEAS,
INVENTIONS, DESIGNS, TECHNOLOGIES, FORMULAS, METHODS, PROCESSES, DEVELOPMENT
TECHNIQUES, DISCOVERIES, COMPUTER PROGRAMS OR INSTRUCTIONS (WHETHER IN SOURCE
CODE, OBJECT CODE, OR ANY OTHER FORM), COMPUTER HARDWARE, ALGORITHMS, PLANS,
CUSTOMER LISTS, MEMORANDA, TESTS, RESEARCH, DESIGNS, SPECIFICATIONS, MODELS,
DATA, DIAGRAMS, FLOW CHARTS, TECHNIQUES (WHETHER REDUCED TO WRITTEN FORM OR
OTHERWISE), PATENTS, PATENT APPLICATIONS, FORMATS, TEST RESULTS, MARKETING AND
BUSINESS IDEAS, TRADEMARKS, TRADE SECRETS, SERVICE MARKS, TRADE DRESS, LOGOS,
TRADE NAMES, FICTITIOUS NAMES, BRAND NAMES, CORPORATE NAMES, ORIGINAL WORKS OF
AUTHORSHIP, COPYRIGHTS, COPYRIGHTABLE WORKS, MASK WORKS, COMPUTER SOFTWARE, ALL
OTHER SIMILAR INTANGIBLE PERSONAL PROPERTY, AND ALL IMPROVEMENTS, DERIVATIVE
WORKS, KNOW-HOW, DATA, RIGHTS AND CLAIMS RELATED TO THE FOREGOING THAT HAVE BEEN
OR ARE CONCEIVED, DEVELOPED OR CREATED IN WHOLE OR IN PART BY THE EMPLOYEE
(A) AT ANY TIME AND AT ANY PLACE THAT RELATES DIRECTLY OR INDIRECTLY TO THE
BUSINESS OF THE COMPANY, AS THEN OPERATED, OPERATED IN THE PAST OR UNDER
CONSIDERATION OR DEVELOPMENT OR (B) AS A RESULT OF TASKS ASSIGNED TO EMPLOYEE BY
THE COMPANY (COLLECTIVELY, “COMPANY CREATIONS”), SHALL BE AND BECOME AND REMAIN
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND SHALL BE CONSIDERED “WORKS
MADE FOR HIRE” AS THAT TERM IS DEFINED PURSUANT TO APPLICABLE STATUTES AND LAW.

 

(2)  ASSIGNMENT.  TO THE EXTENT THAT ANY OF THE COMPANY CREATIONS MAY NOT BY LAW
BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT THAT, NOTWITHSTANDING THE
FOREGOING, EMPLOYEE RETAINS ANY INTEREST IN OR TO THE COMPANY CREATIONS,
EMPLOYEE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO THE COMPANY ANY AND ALL
RIGHT, TITLE, OR INTEREST THAT EMPLOYEE HAS OR MAY HAVE, EITHER NOW OR IN THE
FUTURE, IN AND TO THE COMPANY

 

4

--------------------------------------------------------------------------------


 

CREATIONS, AND ANY DERIVATIVES THEREOF, WITHOUT THE NECESSITY OF FURTHER
CONSIDERATION.  EMPLOYEE SHALL PROMPTLY AND FULLY DISCLOSE ALL COMPANY CREATIONS
TO THE COMPANY AND SHALL HAVE NO CLAIM FOR ADDITIONAL COMPENSATION FOR COMPANY
CREATIONS.  THE COMPANY SHALL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL
COPYRIGHTS, PATENTS, TRADE SECRETS, TRADEMARKS, AND SERVICE MARKS WITH RESPECT
TO SUCH COMPANY CREATIONS.

 

(3)  DISCLOSURE & COOPERATION.  EMPLOYEE SHALL KEEP AND MAINTAIN ADEQUATE AND
CURRENT WRITTEN RECORDS OF ALL COMPANY CREATIONS AND THEIR DEVELOPMENT BY
EMPLOYEE (SOLELY OR JOINTLY WITH OTHERS), WHICH RECORDS SHALL BE AVAILABLE AT
ALL TIMES TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY.  EMPLOYEE SHALL
COMMUNICATE PROMPTLY AND DISCLOSE TO THE COMPANY, IN SUCH FORM AS THE COMPANY
MAY REASONABLY REQUEST, ALL INFORMATION, DETAILS AND DATA PERTAINING TO ANY
COMPANY CREATIONS.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO THE
COMPANY OR ITS DESIGNEE(S) ANY AND ALL FORMAL TRANSFERS AND ASSIGNMENTS AND
OTHER DOCUMENTS AND TO PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE COMPANY CREATIONS.  EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY OR
ITS DESIGNEE AS EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT TO EXECUTE ON EMPLOYEE’S
BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS DEEMED NECESSARY BY THE COMPANY TO
PERFECT, MAINTAIN OR OTHERWISE PROTECT THE COMPANY’S RIGHTS IN ANY COMPANY
CREATIONS.

 

E.                                                              
ACKNOWLEDGMENTS.  EMPLOYEE ACKNOWLEDGES THAT THE COVENANTS ARE REASONABLE AND
NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS INTERESTS, ITS
RELATIONSHIPS WITH ITS CUSTOMERS, ITS TRADE SECRETS AND OTHER CONFIDENTIAL OR
PROPRIETARY INFORMATION.  EMPLOYEE FURTHER ACKNOWLEDGES THAT THE DURATION AND
SCOPE OF THE COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE
POSITION EMPLOYEE HOLDS OR WILL HOLD WITHIN THE COMPANY.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT THE COVENANTS ARE INCLUDED HEREIN TO INDUCE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT OR OTHERWISE EMPLOYED OR CONTINUED TO EMPLOY THE EMPLOYEE IN THE
ABSENCE OF THE COVENANTS.  FINALLY, EMPLOYEE ALSO ACKNOWLEDGES THAT ANY BREACH,
WILLFUL OR OTHERWISE, OF THE COVENANTS WILL CAUSE CONTINUING AND IRREPARABLE
INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES, ALONE, WILL NOT BE AN ADEQUATE
REMEDY.

 

F.                                                                 ENFORCEMENT.

 

(1)  IF ANY COURT DETERMINES THAT THE COVENANTS, OR ANY PART THEREOF, IS
UNENFORCEABLE BECAUSE OF THE DURATION OR SCOPE OF SUCH PROVISION, THAT COURT
WILL HAVE THE POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH
PROVISION WILL THEN BE ENFORCEABLE.

 

(2)  THE PARTIES ACKNOWLEDGE THAT SIGNIFICANT DAMAGES WILL BE CAUSED BY A BREACH
OF ANY OF THE COVENANTS, BUT THAT SUCH DAMAGES WILL BE DIFFICULT TO QUANTIFY. 
THEREFORE, THE PARTIES AGREE THAT IF EMPLOYEE BREACHES ANY OF THE COVENANTS,
LIQUIDATED DAMAGES WILL BE PAID BY EMPLOYEE IN THE FOLLOWING MANNER:

 

5

--------------------------------------------------------------------------------


 

(I)                                     ANY COMPANY STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, RESTRICTED STOCK UNITS OR SIMILAR EQUITY INCENTIVES THEN
HELD BY EMPLOYEE, WHETHER OR NOT THEN VESTED, WILL BE IMMEDIATELY AND
AUTOMATICALLY FORFEITED;

 

(II)                                  ANY SHARES OF RESTRICTED STOCK ISSUED BY
THE COMPANY, THEN HELD BY EMPLOYEE OR HER PERMITTED TRANSFEREE AND THEN SUBJECT
TO FORFEITURE WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED; AND

 

(III)                                 ANY OBLIGATION OF THE COMPANY TO PROVIDE
SEVERANCE PAY OR BENEFITS (WHETHER PURSUANT TO SECTION 5 OR OTHERWISE) WILL
CEASE.

 

(3)  IN ADDITION TO THE REMEDIES SPECIFIED IN SECTION 4(F)(2) AND ANY OTHER
RELIEF AWARDED BY ANY COURT, IF EMPLOYEE BREACHES ANY OF THE COVENANTS:

 

(I)                                   EMPLOYEE WILL BE REQUIRED TO ACCOUNT FOR
AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS, MONIES, ACCRUALS,
INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY EMPLOYEE AS A RESULT OF ANY
SUCH BREACH; AND

 

(II)                                THE COMPANY WILL BE ENTITLED TO INJUNCTIVE
OR OTHER EQUITABLE RELIEF TO PREVENT FURTHER BREACHES OF THE COVENANTS BY
EMPLOYEE.

 

(4)  IF EMPLOYEE BREACHES SECTION 4, THEN THE DURATION OF THE RESTRICTION
THEREIN CONTAINED WILL BE EXTENDED FOR A PERIOD EQUAL TO THE PERIOD THAT
EMPLOYEE WAS IN BREACH OF SUCH RESTRICTION.

 

5.  TERMINATION.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE TERMINATED AT ANY
TIME.  UPON TERMINATION, EMPLOYEE WILL BE ENTITLED TO THE PAYMENT OF ACCRUED AND
UNPAID SALARY THROUGH THE DATE OF SUCH TERMINATION.  ALL SALARY, COMMISSIONS AND
BENEFITS WILL CEASE AT THE TIME OF SUCH TERMINATION, SUBJECT TO THE TERMS OF ANY
BENEFIT PLANS THEN IN FORCE OR ENFORCEABLE UNDER APPLICABLE LAW AND APPLICABLE
TO EMPLOYEE, AND THE COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION
HEREUNDER BY REASON OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT SUBJECT TO
SECTION 4(F)(2)(III), IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE, EMPLOYEE WILL BE ENTITLED TO (A) CONTINUED PAYMENT OF HIS BASE
SALARY (AT THE RATE IN EFFECT UPON TERMINATION) FOR A PERIOD OF 12 MONTHS; (B) A
PAYMENT EQUAL TO THE AVERAGE OF THE LAST THREE BONUSES FROM THE MEDQUIST
MANAGEMENT BONUS PLAN RECEIVED BY EMPLOYEE.  IN THE EVENT THAT THERE ARE NOT
THREE FULL YEARS OF EMPLOYMENT, THEN THE AVERAGE OF THE LAST TWO YEARS WILL
APPLY.  IF LESS THAN TWO YEARS, THE TARGET BONUS WILL BE PAID; AND
NOTWITHSTANDING THE FOREGOING, NO AMOUNT WILL BE PAID OR BENEFIT PROVIDED UNDER
THIS SECTION 5 UNLESS AND UNTIL (X) EMPLOYEE EXECUTES AND DELIVERS A GENERAL
RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS SUBSIDIARIES IN A FORM PRESCRIBED
BY THE COMPANY, AND (Y) SUCH RELEASE BECOMES IRREVOCABLE.  ANY SEVERANCE PAY OR
BENEFITS PROVIDED UNDER THIS SECTION 5 WILL BE IN LIEU OF, NOT IN ADDITION TO,
ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY THE COMPANY.

 

6.  MISCELLANEOUS.

 

A.                                                               OTHER
AGREEMENTS.  EMPLOYEE REPRESENTS AND WARRANTS TO THE COMPANY THAT THERE ARE NO
RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER TO WHICH

 

6

--------------------------------------------------------------------------------


 

HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HER EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
EMPLOYEE’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY EMPLOYEE OF HIS DUTIES TO THE COMPANY.

 

B.                                                              ENTIRE
AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND
MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY NATURE RELATING TO THE EMPLOYMENT OF EMPLOYEE BY THE
COMPANY.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.

 

C.                                                               WAIVER.  ANY
WAIVER OF ANY TERM OR CONDITION HEREOF WILL NOT OPERATE AS A WAIVER OF ANY OTHER
TERM OR CONDITION OF THIS AGREEMENT.  ANY FAILURE TO ENFORCE ANY PROVISION
HEREOF WILL NOT OPERATE AS A WAIVER OF SUCH PROVISION OR OF ANY OTHER PROVISION
OF THIS AGREEMENT.

 

D.                                                              GOVERNING LAW. 
THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW JERSEY WITHOUT REGARD TO THE APPLICATION OF THE PRINCIPLES
OF CONFLICTS OF LAWS.

 

E.                                                               SEVERABILITY. 
WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT
UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR THE
EFFECTIVENESS OR VALIDITY OF ANY PROVISION IN ANY OTHER JURISDICTION, AND THIS
AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN HEREIN
CONTAINED.

 

F.                                                                 WAGE CLAIMS. 
THE PARTIES INTEND THAT ALL OBLIGATIONS TO PAY COMPENSATION TO EMPLOYEE BE
OBLIGATIONS SOLELY OF THE COMPANY.  THEREFORE, INTENDING TO BE BOUND BY THIS
PROVISION, EMPLOYEE HEREBY WAIVES ANY RIGHT TO CLAIM PAYMENT OF AMOUNTS OWED TO
HER, NOW OR IN THE FUTURE, FROM DIRECTORS OR OFFICERS OF THE COMPANY IN THE
EVENT OF THE COMPANY’S INSOLVENCY.

 

G.                                                              SUCCESSORS AND
ASSIGNS.  THIS AGREEMENT IS BINDING ON THE COMPANY’S SUCCESSORS AND ASSIGNS.

 

H.                                                             
SECTION HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY; THEY FORM NO PART OF THIS AGREEMENT AND WILL NOT AFFECT ITS
INTERPRETATION.

 

I.                                                                 
COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF
WHICH WILL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER WILL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

7.                                                               DEFINITIONS. 
CAPITALIZED TERMS USED HEREIN WILL HAVE THE MEANINGS BELOW DEFINED:

 

A.                                                               “BUSINESS”
MEANS ELECTRONIC TRANSCRIPTION SERVICES AND OTHER HEALTH INFORMATION MANAGEMENT
SOLUTIONS SERVICES BUSINESSES IN WHICH THE COMPANY OR ITS SUBSIDIARIES ARE
ENGAGED ANYWHERE WITHIN THE UNITED STATES.

 

B.                                                              “CAUSE” MEANS
THE OCCURRENCE OF ANY OF THE FOLLOWING:  (1) EMPLOYEE’S REFUSAL, WILLFUL FAILURE
OR INABILITY TO PERFORM (OTHER THAN DUE TO ILLNESS OR DISABILITY) HER EMPLOYMENT
DUTIES OR TO FOLLOW THE LAWFUL DIRECTIVES OF HER SUPERIORS; (2) MISCONDUCT OR
GROSS NEGLIGENCE BY EMPLOYEE IN THE COURSE OF EMPLOYMENT; (3) CONDUCT OF
EMPLOYEE INVOLVING ANY TYPE OF DISLOYALTY TO THE COMPANY OR ITS SUBSIDIARIES,
INCLUDING, WITHOUT LIMITATION: FRAUD, EMBEZZLEMENT, THEFT OR DISHONESTY IN THE
COURSE OF EMPLOYMENT; (4) A CONVICTION OF OR THE ENTRY OF A PLEA OF GUILTY OR
NOLO CONTENDERE TO A CRIME INVOLVING MORAL TURPITUDE OR THAT OTHERWISE COULD
REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE OPERATIONS, CONDITION OR
REPUTATION OF THE COMPANY, (5) A MATERIAL BREACH BY EMPLOYEE OF ANY AGREEMENT
WITH OR FIDUCIARY DUTY OWED TO THE COMPANY; OR (6) ALCOHOL ABUSE OR USE OF
CONTROLLED DRUGS OTHER THAN IN ACCORDANCE WITH A PHYSICIAN’S PRESCRIPTION.

 

C.                                                               “COVENANTS”
MEANS THE COVENANTS SET FORTH IN SECTION 4 OF THIS AGREEMENT.

 

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within five (5) days of
the date of this Agreement and return a signed copy to my attention.  If the
Agreement is not signed and returned within (5) days, the terms and conditions
of this Agreement will be deemed withdrawn.

 

 

Sincerely,

 

 

 

MEDQUIST INC.

 

 

 

 

 

By:

 

 

 

 

Frank W. Lavelle

 

 

President

 

Accepted and Agreed:

 

 

 

 

Mark Ivie

 

8

--------------------------------------------------------------------------------